DETAILED ACTION
This office action is in response to Applicant’s communication of 2/24/2021. Amendments to claims 1, 5, 10, 11 and 13 have been entered.  Claims 2-4, 6-9, 12, 14 and 16 have been canceled. Claims 1, 5, 10, 11, 13 and 15 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 10, 11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 11 are directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for currency exchange and funds transfer, i.e. money transfer, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Requesting the exchange of an amount from one person in a first currency to a second person in a second currency and accounting for said transaction is a most common activity in the 
	The following italicized limitation steps, referring to the process of claim 11, set forth the abstract idea of currency exchange and funds transfer, i.e. money transfer, [1] “……receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving the amount in a second fiat currency;” [2]3U.S. Patent Application Ser. No. 16/558,415Attorney Docket No. 052227.500053 “……deducts the amount of the first fiat currency from a first currency account for the first party, the first currency account being in the first fiat currency deducting a first token amount of tokens for the transaction amount ……”; [3] “…… initiates the transaction ……”; [4] “……creates a token amount of tokens for the amount of the first fiat currency, wherein the tokens are based on the first fiat currency transaction amount;”, [4] “…… transfers the token amount of tokens to a second financial institution for the second party and writes the transfer ……”; [5] “…… receives the token amount;”, [6] “…… writes the receipt of the token amount ……”; and [7] “…… redeems the token amount to a second account for the second party in an amount of a second fiat currency.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components and technology. That is, other than the nominal recitation of at least one computer “processor” executing computer programs and a “distributed ledger network”, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions and a distributed ledger, i.e. blockchain technology) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Similar rationale is used to reject claim 1 as well.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors with memory suitably programmed and communicating with a distributed ledger to perform the receives, deducts, initiates, creates, transfers, receives, writes, and redeems steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular 
	For instance, in the process of claim 1, the italicized steps of: “[1] “……receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving the amount in a second fiat currency;” [2]3U.S. Patent Application Ser. No. 16/558,415Attorney Docket No. 052227.500053 “……deducts the amount of the first fiat currency from a first currency account for the first party, the first currency account being in the first fiat currency deducting a first token amount of tokens for the transaction amount ……”; [3] “…… initiates the transaction ……”; [4] “……creates a token amount of tokens for the amount of the first fiat currency, wherein the tokens are based on the first fiat currency transaction amount;”, [4] “…… transfers the token amount of tokens to a second financial institution for the second party and writes the transfer ……”; [5] “…… receives the token amount;”, [6] “…… writes the receipt of the token amount ……”; and [7] “…… redeems the token amount to a second account for the second party in an amount of a second fiat currency.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Requesting the exchange of an amount from one person in a first currency to a second person in a second currency and accounting for said transaction is a business practice. Using a digital token or tokens to represent a specific amount in a specific underlying currency or value does not make this abstract concept any less abstract.  Furthermore, the insignificant extra-solution activity claimed such as the receiving and sending information, e.g. tokens, and writing information to a receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) such as accounting for the deduction and addition of value to each account and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 such as writing data to a distributed ledger; see MPEP 2106.05(d)(II). 
Dependent claims 5, 10, 13 and 15 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 5 and 13 merely describe the first account as being a line of credit which is merely a definition of a well-understood fundamental economic concept.  Claim 10 recites destroying the digital tokens once they are redeemed for a specific amount which is claimed at a very high level of generality such that this is interpreted to mean merely deleting the 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for currency exchange and funds transfer, i.e. money transfer further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for currency exchange and funds transfer, i.e. money transfer) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors with memory suitably programmed and a distributed ledger) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for currency exchange and funds transfer, i.e. money transfer) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 11, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHANMUGAM (US 2019/0213584) in view of MUSIALA, JR. et al.(US 2017/0300876)(MUSIALA, JR. hereinafter)

Regarding Claims 1 and 11, SHANMUGAM discloses a computer-based system for conducting a token-based cross-currency transaction, comprising: in a first financial institution information processing apparatus comprising at least one computer processor and executing a first computer program; a first financial institution information processing apparatus comprising at least one computer processor and executing a second computer program; and a distributed ledger network, wherein the first computer program and the second computer program are in communication with the distributed ledger network; (at least FIG.1), wherein:
the first computer program receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving the amount in a second fiat currency; (at least [0021], “…a sender 104 may want to pay a receiver 106 an amount of a first type of currency, where the receiver 106 wants to receive an equivalent amount of a second type of currency.”, at least [0024], at least [0030], at least [0033]).  3U.S. Patent Application Ser. No. 16/558,415Attorney Docket No. 052227.500053
the first computer program deducts the amount of the first fiat currency from a first currency account for the first party, the first currency account being in the first fiat currency deducting a first token amount of tokens for the transaction amount from an electronic wallet for the first party; (at least [0033], “…the sender 104 
the first computer program initiates the transaction by writing the first token amount to a distributed ledger; (a least [0033], “…the processing server 102 may initiate an intermediate blockchain transaction to fund the new electronic wallet (e.g., from a separate electronic wallet accessible by the processing server 102, such as for a centralized cryptographic currency account) with a suitable cryptographic currency amount to cover the blockchain transaction to the destination transaction account.”, at least [0038]).
the first computer program creates a token {amount of tokens} for the amount of the first fiat currency, wherein the tokens are based on the first fiat currency transaction amount; (at least [0037], at least [0045]). 
the first computer program transfers the token amount of tokens to a second financial institution for the second party and writes the transfer to a distributed ledger; the second computer program receives the token amount; the second computer program writes the receipt of the token amount to the distributed ledger; and the second computer program redeems the token amount to a second account for the second party in an amount of a second fiat currency. (at least [0030], at least [0038], at least [0055], at least claim 1). 

	Although SHANMUGAM substantially discloses the invention of claims 1 and 11 above, including creating a single token representing the amount of the requested transfer that is subsequently converted or exchanged for a secondary currency, it appears that SHANMUGAM does not explicitly disclose, however, MUSIALA, JR. discloses:
{amount of tokens); (at least [0010], discloses creating tokens in a one-to-one ratio with fiat currency, at least [0039], “For each dollar donated, donors may receive one unique 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by MUSIALA, JR. to the invention of SHANMUGAM. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by MUSIALA, JR., to the known invention of SHANMUGAM, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that by creating digital representations, i.e. tokens, assigned a certain fiat value of currency, the advantages of speed, security and transparency can be leveraged via blockchain technology, see MUSIALA, JR., at least [0004]) .

Regarding Claim 13 (and similarly claim 5), SHANMUGAM further discloses, the system of claim 11, wherein:
the first account comprises a line of credit account for the first party; (at least [0017], “credit account”)   

Regarding Claim 15,
the first financial institution and the second financial institution are the same; (at least [0024], “The blockchain may be a decentralized ledger that is maintained by a plurality of different computing systems, referred to as "nodes," operating as a blockchain network. In such cases, the sending institution 108 or receiving institution 110 as used herein may refer to one or more nodes in the respective blockchain network, as applicable.”)

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over SHANMUGAM (US 2019/0213584) in view of MUSIALA, JR. et al.(US 2017/0300876)(MUSIALA, JR. hereinafter) and further in view of Pierce et al. (US 10,839,379)(Pierce hereinafter)

Regarding Claim 10, the combination of disclosures of SHANMUGAM and MUSIALA, JR. substantially disclose the method of claim 1 above, however, it appears that the combination of disclosures of SHANMUGAM and MUSIALA, JR. does not explicitly disclose, however, Pierce discloses: 
wherein:
the second financial institution destroys the tokens for the token amount after they are redeemed; (at least col.10, lines 30-65 and col.11, lines 1-2 AND LINES 15-21). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Pierce to the combination of disclosures of SHANMUGAM and MUSIALA, JR. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-16 filed in the Remarks dated 2/24/2021 have been fully considered but they are not persuasive.
On page 9 of the Remarks, Applicant argues “The claims are not directed to economic principles or practices, commercial or legal interactions, or managing personal behavior, and relationships or interactions between people. Rather, the claims are directed towards the behavior of computer programs - electronic systems - and the interactions between these systems.” Examiner respectfully disagrees.
	Applicant has applied the abstract idea of currency exchange and funds transfer, i.e. money transfer, to a computing environment leveraged for the inherent computing functionality.  For instance the limitations [1] “……receives, from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving the amount in a second fiat currency;” [2]3U.S. Patent Application Ser. No. 16/558,415Attorney Docket No. 052227.500053 “……deducts the amount of the first fiat currency from a first currency account for the first party, the first currency account being in the first fiat currency deducting a first token amount of tokens for the transaction amount ……”; [3] “…… initiates the transaction ……”; [4] “……creates a token amount of tokens for the amount of the first fiat currency, wherein the tokens are based on the first fiat currency transaction amount;”, [4] “…… transfers the token amount of tokens to a second financial institution for the second party and writes the transfer ……”; [5] “…… receives the token amount;”, [6] “…… writes the receipt of the token amount ……”; and [7] “…… redeems the token amount to a second account for the second party in an amount of a second fiat currency.” are all directed to the abstract idea.  Creating tokens, as claimed at a high level of generality, is merely a representation of an underlying value or asset.  As such the claims recite a fundamental economic practice as identified under the Certain Methods of Organizing Human Activity grouping.
On pages 9 and 10 of the Remarks, Applicant argues that the abstract idea is integrated into a practical application stating ‘“creating, by computer program, a token amount of tokens for the amount of the first fiat currency, wherein the tokens are based on the first fiat currency, and transferring the token amount of tokens to a second financial institution for the second party and writing the transfer to a distributed ledger, wherein the second financial institution receives the token amount, writes the receipt to the distributed ledger, and redeems the token amount to a second account for the second party in an amount of a second fiat currency" integrate the alleged abstract idea by providing a computer-based method for tokenizing and transferring currency from one currency to another.”’ Examiner respectfully disagrees.
	The claim recites performing the abstract idea through linking computing devices, i.e. processors with memory suitably programmed and communicating with a distributed ledger, to perform the steps of receives, deducts, initiates, creates, transfers, receives, writes, and redeems. The creating step is claimed at a high level of generality such that Applicant is merely applying the abstract idea to a particular technological field or field of use, e.g. “tokens”, which are well 
On page 10 of the Remarks, Applicant argues “As Applicant has already explained, the claims recited additional elements are directed to significantly more than a fundamental economic practice as they generate tokens for a fiat currency, and use a distributed ledger network to transfer the tokens across currencies” Examiner respectfully disagrees.
	Generating tokens for a fiat currency is not an inventive concept but is merely applying the abstract idea in the computing realm.  For instance, it was well-understood at the time of filing of the instant application, the digital tokens could be generated and represent an underlying asset such as a fiat currency.  This is seen by the multiple prior art references noted in the PTO-892 disclosing this feature.  As such, this limitation is not an inventive concept resulting in significantly more than the abstract idea.
For these reasons and those set forth in the rejections above claims 1, 5, 11, 13 and 15 remain rejected under 35 U.S.C. 101.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 5, 11, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/4/2021